          Case 3:19-cr-00419-SI Document 44 Filed 05/18/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES

 Date: May 15, 2020                Time: 15 minutes                   Judge: SUSAN ILLSTON
 Case No.: 19-cr-00419-SI-1        Case Name: United States v. John Lee

Attorney for Government: Christopher Viera
Attorney for Defendant: David Rizk
Defendant: [ ] Present [X] Not Present
Defendant's Custodial Status: [X] In Custody [ ] Not in Custody

  Deputy Clerk: Teddy Van Ness                      Court Reporter: Debra Pas
  Interpreter: n/a                                  Probation Officer: Jennifer Hutchings


                                     PROCEEDINGS

   1. Telephonic Motion Hearing - held.


                                        SUMMARY

Defendant’s appearance is waived. Due to the COVID-19 pandemic, all parties consent to having
this matter heard by telephone as there is no reasonable video conference available.

Motion for Compassionate Release taken under submission. Order to follow.

Order to be prepared by: ( )Pltf ( )Deft ( X )Court

Disposition: (X) GRANTED, ( ) DENIED, ( ) GRANTED/DENIED IN PART
( ) SUBMITTED
